Citation Nr: 1640226	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  16-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for right wrist ganglion cyst.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to an initial disability evaluation in excess of 70 percent for PTSD.

5.  Entitlement to an initial compensable disability evaluation for a right wrist ganglion cyst, and to a disability evaluation in excess of 10 percent after December 14, 2015.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2004 to April 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

As an initial matter, the Board notes that the Veteran has claimed that he is unable to work due to his service connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not certified by the RO for appellate review, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

The issues of entitlement to an initial disability evaluation in excess of 70 percent for PTSD, to an initial compensable disability evaluation for a right wrist ganglion cyst, and to a disability evaluation in excess of 10 percent after December 14, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for PTSD effective February 25, 2014, the date the Veteran filed a claim for this disability.  There is no evidence that he submitted an earlier claim.

2.  The RO granted entitlement to service connection for a right wrist ganglion cyst effective February 25, 2014, the date the Veteran filed a claim for this disability.  There is no evidence that he submitted an earlier claim.

3.  The Veteran does not have a left foot disability that had onset in service or was caused or permanently aggravated by his active military service.

4.  The Veteran is unable to find or maintain substantially gainful employment due to his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

2.  The criteria for entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for a right wrist ganglion cyst have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

3.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§3.303 (2015).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for posttraumatic stress disorder (PTSD) and a right wrist ganglion cyst.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

As noted above, the Veteran has requested an earlier effective date for the grant of service connection for PTSD and a right wrist ganglion cyst; however, it is unclear from the record why he believes he is entitled to an earlier effective date for these disabilities.  The Veteran was granted service connection for PTSD and a right wrist ganglion cyst by an August 2014 RO decision which assigned an effective date of February 25, 2014, the date his claim for these conditions was received.  This is consistent with VA regulations, which as discussed above, provide that the effective date of a service connection claim will be the date a claim is received, unless entitlement to service connection arose after the claim was filed.  In this case, it appears that the Veteran was diagnosed with and being treated for his service connected conditions at the time of the claim.  Accordingly, in this case, the date the Veteran's claim was received by VA is later than the date entitlement arose and is thus the appropriate effective date for the grant of service connection.  Neither the Veteran nor his counsel has alleged that the Veteran submitted an earlier claim for PTSD or a right wrist disability which was not properly adjudicated by the RO.  The Board therefore can find no basis to award an earlier effective date for the Veteran's PTSD or right wrist ganglion cyst and the Veteran's claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

Service Connection

The Veteran is also seeking entitlement to service connection for a left foot disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

As an initial matter, it is unclear whether the Veteran has any current disability of the left foot.  VA outpatient treatment records documents occasional complaints of left lower extremity pain and numbness, but no disability of the left leg or foot has been diagnosed.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

However, even assuming that the Veteran does have a current left foot disability, there is no evidence that such a disability either had onset in service or as caused or permanently aggravated by the Veteran's active military service.  The Veteran's service treatment records are negative for any documented injury or defect of the left foot or lower extremity.  Additionally, the Veteran has not submitted any medical evidence associating a current left foot disability with service.  Indeed, the Veteran has provided almost no evidence regarding his claimed left foot condition and has not explained why he believes service connection should be granted for this disability.  Absent such evidence, entitlement to service connection for a left foot disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

TDIU

Finally, the Veteran has alleged that he is unable to work due to his service connected PTSD.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  The Veteran has met these criteria since February 25, 2014.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore (Robert), 1 Vet. App. at 358.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, showing the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

That said, to receive a TDIU, it is worth repeating that the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education.

In this case, the Veteran is service connected for PTSD, currently rated as 70 percent disabling, and a right wrist ganglion cyst, currently rated as 10 percent disabling.  His combined disability evaluation is 70 percent.  

It appears that the Veteran last worked in December 2014, at which time he was terminated by his employer for repeated violations of company policy.  Records from his former employer show that the Veteran was disciplined for repeated unauthorized absences, as well as an altercation with a coworker where the Veteran responded to a request for assistance with profanity and intimidation.  A former coworker of the Veteran, M.P., reported that the Veteran's job performance and personal hygiene appeared to suffer a result of his psychiatric problems.  The Veteran would either perform tasks improperly or forget to complete them altogether and he would sometimes wear the same clothing for days at a time.  M.P. witnessed the Veteran yell and swear at another coworker and appear to threaten him.  He also observed that the Veteran was frequently absent from work, more than other employees.

Following a May 2016 evaluation, Dr. R.W. opined that the Veteran would have difficulties with concentration three or more times a month, be absent from work three or more times a month, and need to leave early three or more times month due to his PTSD symptoms.  He also stated that he believed that once month, the Veteran would react in a violent manner.  He concluded that the Veteran was completely disabled due to his acquired psychiatric disability and unable to sustain substantially gainful employment.

S.B., a private vocational consultant, also opined in June 2016 that the Veteran is unable to maintain substantially gainful employment because of his PTSD.  

Having reviewed all the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is currently unable to find or maintain substantially gainful employment.  While it appears to the Board that the Veteran's need for above average absences, as well as his diminished memory and concentration could reasonably be accommodated under existing laws such as the ADA and FMLA, of greater concern is the Veteran's history of irritability and anti-social conduct.  The Veteran has at least one documented instance of aggressive behavior towards a colleague, and it is likely that even the most accommodating employers would balk at hiring someone who appears to be a potential violent threat to coworkers or customers.  Accordingly, TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than February 25, 2014 for a grant of service connection for a right wrist ganglion cyst is denied.

Entitlement to service connection for a left foot disability is denied.  

Entitlement to TDIU is granted.  





REMAND

The Veteran is also seeking higher disability evaluations for his service connected PTSD and right wrist ganglion cyst.  

The record reflects that the Veteran submitted an application for Education and Vocational Rehabilitation services; however, it is unclear from the record whether or not VA determined the Veteran is eligible for such services nor was a copy of the Veteran's Vocational Rehabilitation folder associated with his claims file.  Because VA Vocational Rehabilitation services sometimes perform physical and/or mental evaluations of a veteran to determine his vocational capacity, such records are potentially relevant to the Veteran's claims for higher disability evaluations.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Accordingly, on remand, the Veteran's VA Education and Vocational Rehabilitation folder should be associated with his claims file.

Additionally, VA outpatient treatment records after December 2015 should be associated with the Veteran's claims file, including any inpatient treatment records.  The Board notes that according to available VA outpatient treatment records, the Veteran was scheduled to participate in inpatient psychiatric treatment in January 2016, which is relevant to the Veteran's claim for a higher evaluation for his PTSD, but these records have not been associated with the Veteran's claims folder.   

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient and inpatient treatment records after December 2015 with the Veteran's claims folder, including any records of VA inpatient psychiatric treatment.  

2. Associate the Veteran's VA Education and Vocational Rehabilitation folder with his claims file.  If these records are not available, a formal finding of such should be associated with the Veteran's claims folder.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


